       Case 4:20-cr-00001-BMM Document 100 Filed 05/07/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                   CR-20-1-GF-BMM
                Plaintiff,
      vs.

ERIC SHAWN ROASTING STICK,                                 ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on May 3, 2021. (Doc. 98.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on April 30, 2021. (Doc.

93.) The United States accused Roasting Stick of violating his conditions of

supervised release 1)by failing to report for substance abuse testing on two
       Case 4:20-cr-00001-BMM Document 100 Filed 05/07/21 Page 2 of 4



separate occasions; 2) by using methamphetamine; 3) by failing to follow the

instructions of his probation officer; and 4) by leaving Montana without obtaining

the prior approval of his probation office. (Doc. 92.)

      At the revocation hearing, Roasting Stick admitted to violating the

conditions of his supervised release 1)by failing to report for substance abuse

testing on two separate occasions; 2)by using methamphetamine; 3) by failing to

follow the instructions of his probation officer; and 4) by leaving Montana without

obtaining the prior approval of his probation office . (Doc. 93.) Judge Johnston

found that the violations Roasting Stick admitted proved to be serious and

warranted revocation, and recommended that Roasting Stick receive a custodial

sentence until May 10, 2017, with 10 months of supervised release to follow.

Roasting Stick should be transported to Connections Corrections in Warm Springs,

Montana upon completion of his term of custody. (Doc. 98.) Roasting Stick was

advised of his right to appeal and his right to allocute before the undersigned.

(Doc. 93.) The fourteen day objection period would lapse before Roasting Stick’s

May 10, 2021 release date. Chambers spoke with Roasting Stick’s counsel, Rachel

Julagay, and she indicated that Roasting Stick would waive the 14 day objection

period and his right to allocute before the undersigned. (Doc. 99.) The violations

prove serious and warrant revocation of Roasting Stick’s supervised release. The

Court finds no clear error in Judge Johnston’s Findings and Recommendations.
       Case 4:20-cr-00001-BMM Document 100 Filed 05/07/21 Page 3 of 4



      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 98) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Erich Shawn Roasting Stick be sentenced to the

custody of the United States Bureau of Prisons until May 10, 2021, with 10 months

of supervised release to follow. Roasting Stick should be transported to

Connections Corrections in Warm Spring, Montana upon completion of his term of

custody. Roasting Stick should serve the first 60 days of supervised release at

Connections Corrections.

      DATED this 7th day of May, 2021.
Case 4:20-cr-00001-BMM Document 100 Filed 05/07/21 Page 4 of 4
